        Case 1:19-cr-00521-PKC Document 65 Filed 03/09/20 Page 1 of 2




                                    March 9, 2020

BY ECF
The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007


             Re:          United States v. Peter Bright,
                          19 Cr. 521 (PKC)

Dear Judge Castel:

       On behalf of Peter Bright, we write to respectfully request that in the retrial
of this matter, the Court provide the parties with the names of the jurors during
jury selection. At the first trial, which commenced on February 11, 2020, the Court
conducted voir dire using only the juror number and not the name of each
prospective juror.

      There is no basis for keeping jurors partially anonymous in this case. The
only permissible basis for empaneling an anonymous jury is when there is a “strong
reason to believe that the jury needs protection.” United States v. Kadir, 718 F.3d
115, 120 (2d Cir. 2013). “Anonymous juries are empaneled in order to protect jurors
from harm, to address concerns of jurors regarding their safety, and to prevent
potential jury tampering.” United States v. Khan, 591 F.Supp.2d 166, 169
(E.D.N.Y.2008) (quoting United States v. Gammarano, No. 06–CR–72 (CPS), 2007
WL 2077735, at *4 (E.D.N.Y. July 18, 2007)). No harm, safety concerns, or
concerns of jury tampering exist in this case. Neither the charges in this case nor
anything in Mr. Bright’s personal history present a risk of danger or threat to
potential jurors. Furthermore, Mr. Bright, demonstrably, has no history of
tampering with juries or attempts to interfere with the judicial process.

       Empanelling even a partially anonymous jury is prejudicial to Mr. Bright in
that it “raises the specter that the defendant is a dangerous person from whom the
         Case 1:19-cr-00521-PKC Document 65 Filed 03/09/20 Page 2 of 2



jurors must be protected, thereby implicating the defendant’s constitutional right to
a presumption of innocence.” United States v. Mansoori, 304 F.3d 635, 650 (7th Cir.
2002), as amended on denial of reh’g (Oct. 16, 2002) (citing United States v.
Thomas, 757 F.2d 1359, 1363-65 (2d Cir. 2002)).

     Therefore, we respectfully request that the Court provide the parties with the
names of the prospective jurors during jury selection.


Dated:       March 9, 2020
             New York, New York

                                        Respectfully Submitted,

                                        /s/ Amy Gallicchio
                                        Amy Gallicchio
                                        Zawadi Baharanyi
